DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yedid et al (US Patent 11,268,829 B2).
With regard to claim 1:  Yedid discloses a reflecting module (optical path folding element, or OPFE) which comprises a housing (shield 202, see Fig 2A); a rotation holder 302 supported by the housing and comprising an inclined seating portion (best seen in Figure 3C), a reflective member 104 disposed on the inclined seating portion (placement of the member onto the inclined seating portion can be best seen in the cross section of Figure 5B), wherein the rotation holder is rotatable with respect to a first axis perpendicular to an optical axis of the housing (either of axis 122, which is perpendicular to the optical axis 110, or axis 124) and with a second axis perpendicular to the optical axis and the first axis (the other of axis 122 or 124); and wherein the first and second axes cross an inside of a rectangular parallelpiped having a surface coinciding with a surface of the reflective member and the reflective member interfaces with the seating portion along a diagonal plane within the parallelpiped.  The positioning of the axes can be best seen in Figures 1A-B and 5B. Note that Figure 1B clearly indicates that axes 108 and 122 are the same; column 8 lines 14-21 indicate that optical axis 110 and axis 108 intersect; and column 9 lines 36-52 which indicates that the optical axis 110, axis 124, and axis 122 (which is also axis 108) intersect as the same point.  As shown in Figure 5B the intersection point is on the inclined surface of the prism, which is to be expected as the inclined portion of the reflective member forms the reflective surface in a prism-type reflector, and the reflective surface is the surface which folds the light beam so both axis 110 and 108 must intersect at the reflective surface. 

With regard to claim 3: The reflecting module of Yedid is disclosed as incorporating a driving holder 402 which is disposed between the housing and the rotation holder.

With regard to claim 4: The reflecting module of Yedid includes a first bearing 712 to enable the rotation holder to rotate with respect to the first axis, the first bearing being disposed between the housing and the driving holder as shown in Figure 7, and a second bearing (balls 512, 514, and 516) which is configured to enable the rotation holder to rotate with respect to the second axis which are disposed between the rotation holder and the driving holder as shown in Figure 5B.

With regard to claim 5: The reflecting module of Yedid includes a first pulling member 606 disposed in the housing, a second pulling member (combination of 404 and 408) disposed in the driving holder, and a third pulling member 306 disposed in the rotation holder. When assembled the second pulling member is configured to generate a pulling force with the first pulling member and the third pulling member. This is because the pulling members combine to generate forces which keep the elements in their operational positions relative to each other, with the third and second pulling members supplying positioning forces that keep the pitch axis in position and the first and second pulling members supplying positioning forces which keep the yaw axis in position, see column 12 lines 22-44 and column 12 line 54 through column 13 line 2.

With regard to claim 8:  Yedid discloses the inclusion of first ball bearing aligned in a direction of the second axis and disposed between the housing and the driving holder (ball bearings 712 are arranged to follow grooves which extend in the in the second axis direction, see column 13 lines 17-37, note that the bearing are also arranged spaced apart in the first axis direction) and second ball bearings aligned in the direction of the first axis (balls 512, 514, and 516 are aligned to follow vertically aligned grooves 412, see column 11 line 52 through column 12 line 12, with each ball moving through the same position in all three axes as the previous ball when the actuator moves in the pitch direction).

With regard to claim 10: Yedid discloses the inclusion of a first pulling member 606 disposed in the housing and a second pulling member 404 disposed in the driving holder, with the second pulling member being configured to generate a pulling force with the first pulling member (forming a magnet-yoke pair which are attracted to each other per column 12 line 54 through column 13 line 2).

With regard to claim 11: Yedid discloses the inclusion of bearing 712 disposed between the housing and the driving holder.

With regard to claim 12: Yedid discloses the inclusion of a first magnet configured to provide power to rotate the rotation holder with respect to the first axis (pitch magnet 304 which faces pitch coil 804 as described in column 14 lines 36-63) and a second magnet configured to provide power to rotate the rotation holder with respect to the second axis (yaw magnet 404, positioned to face yaw coils 806 as described in column 16 line 64 through column 17 line 19).  Note that as applied to this claim axis 124 of Yedid corresponds to the first axis and axis 122 of Yedid corresponds to the second axis.

With regard to claim 13: Yedid discloses that the reflecting module is configured to have a first coil 804 disposed on a surface parallel to the optical axis and configured to act on the first magnet the coil arrangement in the x-z plane is shown in Figures 8 and 9A-B, note that the optical axis is along the Z axis) and a second coil 806 which is positioned perpendicular to the optical axis and configured to act on the second magnet (the coil arrangement in the x-y plane is shown in Figures 12A-C, note that the optical axis is along the Z axis). 

With regard to claim 14: Yedid discloses that the first magnet is disposed in a position biased toward an end portion of the housing (on the lower end of the housing in the X-direction) and in a direction of the optical axis (the magnet is arranged substantially in the optical axis direction, being of a flat shape as shown in Figs. 3B-C) and on a surface of the rotation holder which is parallel to the optical axis (the bottom surface which when the actuator is in the neutral position is parallel with the optical axis). 

With regard to claim 15: The second magnet of Yedid (yaw magnet 404) is shown as being disposed in a position biased toward an end portion of the housing in a direction of the optical axis, on a surface perpendicular to the optical axis.  This is because the magnet is positioned on vertical rear face of the driving holder, as best seen in Figure 5A, and the arc shape of the magnet ensures that there is at least one point where the magnet is perfectly perpendicular to the optical axis.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US PGPub 2020/0379238 A1) in view of Yoon et al (US PGPub 2018/0109660 A1).
With regard to claims 1 and 2: Li discloses a reflecting module which comprises: a housing (combination of 2, 21, 4, and 33); a rotation holder 31 supported by the housing and comprising an inclined seating portion (best seen in Figure 2; and a reflective member 1 disposed on the inclined seating portion.  Li indicates that the rotation holder is rotatable with respect to a first direction which is perpendicular to the optical axis and a second axis which is perpendicular to both the optical axis and the first axis (with the optical axis being the Z-axis as shown in Fig 1, rotation is allowed around the y and X axes, see ¶0039). In Li the reflective member interfaces with the seating portion along a diagonal plane which can form a rectangular parallelpiped having a surface coinciding with the seating portion, and housing comprises a protrusion 31 which protrudes in the Z-axis, with the end of the support protrusion being disposed on a rear face of rotation holder 31 such that it falls within a rectangular parallelpiped having a surface coinciding with a surface of the reflective member (due to being located so close to the interface with reflecting member).
In Li the rotation axes intersect at the ball member 4, but while the drawing appear to indicate that this point is close enough to the diagonal plane to easily fall within the parallelpiped, the drawings are not to scale and cannot be relied upon to disclose this feature. 
Yoon indicates that rotational axis should be configured to pass through a reflective member in order to reduce the size of the reflection module by reducing the amount of swing that the reflective member experiences when driven to rotate, see ¶0083. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the reflecting module of Li to have the rotational axes of the reflecting mirror fall within the rectangular parallelpiped defined by having the interface surface of the prism be a diagonal of the parallelpiped (ideally as close as possible to the center of the rear face of the prism) in order to reduce the amount of movement of the reflecting member when driven to rotate and allow the device size to be minimized.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yedid in view of Hu et al (US PGPUb 2021/0255368 A1).
With regard to claims 16-18: Yedid does teach a driving holder structure 402 between the housing and the rotation holder, and the use of ball bearings 712 to support the movement of the driving holder relative to the housing, but does not teach that the driving holder is configured to rotate about a pivot protrusion or that the rotation holder comprises a rotary shaft coupled to the driving holder.
 Hu discloses a reflecting module 1-B1200 in Figures 13 and 14 (some details of internal structure shown in earlier figures) which makes use of protruding rotary shafts fitted with surrounding ball bearings to support the elements relative to each other and enable rotation of a reflecting member in two perpendicular axes.  Hu teaches that by adopting this structure (instead of a structure where the bearings and surfaces upon which they ride are open, as in Yedid) allows for the integration of a dust-proof assembly which prevents dust generated by the motion of the bearings from being released and contaminating the optical elements (see ¶117-121).  
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the device of Yedid to incorporate the motion supporting structure of Hu in order to prevent dust contamination of the optical element.  In this combination the rotary shaft 1-B1235 corresponds to the pivot protrusion around which the driving holder rotates, shaft 1-B1250 corresponds to the rotary shaft which coupled the rotation holder to the driving holder, and the ball bearings 1-B1234 correspond to the ball bearing disposed between the housing and the driving holder as the design replaces the (potentially dust-generating) bearings 712 of Yedid.

Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claims 6-7 and 9: The prior art does not teach nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious a configuration wherein the combination of pulling members and bearings/axes arranged as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852